Citation Nr: 0508034	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a uterus condition.  



ATTORNEY FOR THE BOARD

R. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to December 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a March 2004 rating decision, the RO denied service 
connection for irritable bowel syndrome and hemorrhoids.  A 
notice of disagreement is not of record; therefore, the Board 
does not have jurisdiction over these issues.  


FINDING OF FACT

The competent, probative evidence of record does not include 
a medical diagnosis of a current disability.  


CONCLUSION OF LAW

A uterus condition was not incurred or aggravated during 
active service.  .  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO provided the veteran VCAA 
notification requirements for service connection in letters 
dated in December 2001 and May 2002.  The RO issued the 
notification letter prior to the July 2002 rating decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate her claim for service connection in 
these notification letters.  Specifically, the RO notified 
the veteran that VA would obtain all relevant evidence in the 
custody of any federal department or agency.  The RO advised 
her that it was her responsibility to send medical treatment 
records from her private physician regarding treatment or 
provide a properly executed release so that VA could request 
the records for her.  The veteran was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  The Board finds that VA fully 
notified the veteran of what is required to substantiate the 
claim for service connection being decided.  

Additionally, the RO notified veteran the reasons why she was 
not entitled to service connection for a uterus condition in 
the July 2002 rating decision, the October 2003 statement of 
the case, and the November 2004 supplemental statement of the 
case.  The statement of the case fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement to service connection for under the applicable 
laws and regulations based on the evidence provided.  The 
duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The RO obtained the veteran's complete service medical 
records for her period of active service from March 1992 to 
December 1996.  The veteran does not contend and the evidence 
does not show there are additional service medical records 
that have not been requested or obtained.

The evidence includes all available post-service VA and 
private medical treatment records.  The RO obtained the 
outpatient treatment records from the, Dallas VAMC, her 
private family physician and from the Lackland Air Force Base 
Medical Center.  The RO requested 2001 records from a private 
medical clinic in April 2003, which the veteran claimed 
showed treatment for abdominal pain and cramping.  She noted 
her discussion with the doctor who did not provide a 
diagnosis of a uterus disorder.  The medical clinic responded 
that she was seen in 2002.  The RO requested these records in 
June 2003.  The RO requested these records in August 2003 and 
notified her in that it had not received these records.  In 
November 2003 the veteran stated that this clinic and another 
private physician had a report regarding her pelvic pain and 
irritable bowel.  The RO provided her a release for that 
physician's records in January 2004 but she did not respond.  
Her November 2003 release was not signed.  The RO again 
requested her to complete a release for that physician's 
records in June 2004 but she did not respond.  The Board 
finds that the RO has made reasonable requests for the 
private medical treatment records from the medical clinic and 
the private physician.  A follow-up request for the clinic 
records appears to be futile since that clinic and the 
veteran have failed to provide these records despite several 
follow-up requests.  A follow-up request for the private 
physician's records appears to be futile since the veteran 
has failed to cooperate by providing a valid written release 
for these records.  In addition, the claim will be decided 
based on the evidence of record for the reasons stated below.  

The Board finds that a remand for a VA examination on the 
issue is not necessary to make a decision in this case.  The 
veteran failed to report for a VA examination scheduled in 
February 2002.  She later provided evidence showing good 
cause for failure to report for the VA examination.  The RO 
rescheduled the VA examination on November 4, 2004.  The 
veteran again failed to report and she has not provided 
evidence showing good cause for failure to report for this VA 
examination.  In this case, VA determined that the claim for 
service connection could not be established without a medical 
diagnosis of a current disability or a medical nexus opinion 
from a competent medical examiner relating a post-service 
diagnosis to active service.  Since the examination was 
scheduled in conjunction with an original compensation claim, 
there is no further duty to assist and the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  
Moreover, a VA examination is not necessary in this case 
because the medical findings already of record do not 
substantiate the veteran's claim for service connection, in 
so far as, they do not show a medical diagnosis of the 
claimed condition during active service or currently.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Consequently, a 
medical examination and opinion is not required because the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any further 
assistance VA would provide to the claimant would 
substantiate her claim for service connection.  38 C.F.R. 
§ 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


II.  Service connection

The veteran seeks service connection for a uterus condition.  
She claims she developed a chronic uterus condition during 
active service, which is manifested by pelvic pain and 
abdominal cramps.  She contends that the service medical 
records show she gave birth to two children during that time 
and she had been examined and had undergone testing for these 
symptoms on both occasions.  She argues that she has had 
chronic pelvic pain since active service, therefore, service 
connection is warranted.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002). Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The initial question in this case is whether there is 
competent evidence of record that establishes a current 
medical diagnosis of a uterus condition.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability.  Hickson, 12 Vet. App. at 
253.  

The service medical records show the veteran was examined on 
multiple occasions beginning in late 1992 for complaints of 
abdominal pain and cramps.  In November 1992, she was 
admitted for metorrhagia following an elective abortion.  She 
underwent a dilation and curettage at that time.  In January 
1993, she was admitted to rule out an eptopic pregnancy due 
to complaints of abdominal pain.  Several days later the pain 
resolved.  In February 1993, she was seen for questionable 
pelvic pain.  In March 1993 and April 1993, the diagnosis for 
the ongoing abdominal pain and pelvic pain was probable 
irritable bowel syndrome.  The physician doubted that there 
was pelvic pathology due to the findings from the prior 
evaluations.  In April 1993, the diagnosis was abdominal pain 
of unknown etiology.  In July 1993, the assessment was 
chronic abdominal pain.  In August 1993, the veteran 
underwent clinical testing.  The physician concluded that the 
veteran's abdominal pain was probably most consistent with 
irritable bowel syndrome.  In September 1993, the diagnosis 
was abdominal pain probably secondary to constipation.  The 
veteran was seen for complaints of on and off lower abdominal 
pain in June 1994.  Finally, she was seen in March 1996 for a 
one-week history of abdominal cramps.  She was eight weeks 
pregnant.  Physical examination showed the uterus was 
nontender and there were no lesions.  The diagnosis was 
threatened abortion.  There are no further pertinent service 
medical records.  

While the service medical records show ongoing complaints of 
abdominal pain and cramps beginning in 1992, they do not 
include a medical diagnosis of a uterus condition.  These 
records show that the medical examiners related the diagnosis 
of ongoing abdominal pain and pelvic pain to probable 
irritable bowel syndrome.  In fact, one physician doubted 
that there was pelvic pathology due to the findings from 
prior evaluations.  Thus, the service medical records do not 
show a competent medical diagnosis of a uterus condition.  

The competent, probative evidence of record does not include 
a current medical diagnosis of a uterus condition.  

The post-service service department medical treatment records 
show the veteran was seen in the emergency room for a four-
month history of intermittent pelvic pain.  Her symptoms 
resolved with an injection of Toradol.  Physical examination 
showed no gynecological etiology and the examiner's 
assessment was probable bowel problem as the cause of her 
pelvic pain.  There was no diagnosis of a uterus condition.  

The post-service VA medical treatment records show the 
veteran was seen in November 1997 for complaints of vaginal 
discharge with itching and discomfort.  She denied fever, 
cramps and pain.  The impression was yeast infection.  In 
June 1998 she was seen for an oral contraceptives 
prescription renewal.  Pelvic exam was normal.  There was no 
diagnosis of a uterus condition.  

The post-service private medical treatment records show the 
veteran was seen in September 1998 for complaints of 
abdominal pain and discharge.  There was no diagnosis of a 
uterus condition.  

Here, service medical records and the post-service medical 
evidence do not show that the veteran either had or currently 
has a uterus condition.  While the service medical records 
contain multiple complaints of pelvic and abdominal pain, 
there was no medical findings or opinion relating the 
veteran's symptoms to a chronic uterus condition.  In fact, 
the examiner's related her symptoms to other probable 
etiologies such as irritable bowel syndrome and constipation.  
In fact, in April 1993 a physician doubted that there was 
pelvic pathology due to the findings from the prior 
evaluations.  Likewise, the post-service medical evidence 
shows complaints of intermittent pelvic pain and abdominal 
pain, but there is no diagnosis of a current uterus 
condition.  The Board notes that a diagnosis of abdominal 
pain or pelvic pain by itself would not satisfy the criteria 
for presenting a current disability.  The CAVC has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While 
there is competent evidence relating her symptoms to 
irritable bowel syndrome, this issue is not before the Board.  

The issue in this case is whether veteran currently has a 
uterus condition.  Therefore, the determinative issue in this 
case is medical in nature and requires competent medical 
evidence of a current disability.  The CAVC has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While she is competent to provide 
evidence on the occurrence of on observable symptoms of 
abdominal pain and pelvic pain during and following service, 
she is not competent to make a medical diagnosis or relate 
such symptoms to a specific medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the competent, 
probative evidence of record does not include a medical 
diagnosis of a current disability.  The Board concludes that 
a uterus condition was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


ORDER

Service connection for a uterus condition is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


